Citation Nr: 0704397	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  99-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death and, if so, whether the reopened 
claim should be granted


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1945 to 
July 1946.  He had additional service with the U.S. Army 
Reserves from January 1951 to December 1951 with unverified 
periods of active duty for training.  The appellant is the 
veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

In January 2007, the appellant appeared at the RO and offered 
testimony in support of her claim at a video conference 
hearing before the undersigned.  A transcript of the 
appellant's testimony has been associated with her claims 
file.

In its October 1999 rating decision the RO determined that 
new and material evidence to reopen the appellant's 
previously denied claim for entitlement to service connection 
for the cause of the veteran's death had been received, and 
then readjudicated the claim on a de novo basis in light of 
all the evidence of record.  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that in a 
matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995); see also 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (setting 
aside a Board decision to enable the Board to observe the 
procedure required by law for reopening a final decision).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for the cause of 
the veteran's death is addressed below. 

FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by an unappealed RO rating decision in March 1992.

2.  The additional evidence received since the March 1992 
rating decision includes a statement from the veteran's 
private physician as well as the appellant's sworn testimony 
at personal hearings on appeal, which are neither redundant 
nor cumulative and are so significant that they must be 
considered in connection with all the evidence to fairly 
decide the merits of the claim.

3.  The veteran died in June 1979 as a result of 
cardiopulmonary arrest due to subendocardial myocardial 
infarction.

4.  No disease or disability demonstrated in service caused 
or contributed to the disabilities resulting in the veteran's 
death.

5.  During his lifetime the veteran was not service-connected 
for any disease or disability.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1992 rating 
decision that denied service connection for the cause of the 
veteran's death, which is final, is new and material; and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a) (prior to August 29, 2001); 20.302, 
20.1103 (2006).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1103, 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002 and October 
2003; a rating decision in October 1999; and a statement of 
the case in November 1999.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2004 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The evidence on file at the time of the March 1992 rating 
decision consisted of the veteran's service medical records, 
which showed that on an examination for enlistment for active 
duty in February 1955 the veteran was found to have 
disqualifying myocardial hypertrophy and disqualifying Grade 
III apical rumbling systolic murmur transmitted over the 
entire precordium and into the axilla. Also of file in March 
1992 was a certificate of death, which showed that the 
veteran died on June [redacted], 1979 while hospitalized at a VA 
medical facility as a result of cardiopulmonary arrest due 
to, or as a consequence of subendocardial myocardial 
infarction. 

Based on the above, the RO in March 1992 denied service 
connection for the cause of the veteran's death on the basis 
that the cause of the veteran's death was not shown by the 
evidence of record to have been incurred in or aggravated by 
the veteran's period of military service.  The appellant was 
notified of that decision and of her appellate rights.  She 
did not appeal that decision, which is final.  38 U.S.C.A. 
§ 7105.

In September 1999 the appellant submitted an application to 
reopen her previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  As her 
application to reopen that claim was initiated prior to 
August 29, 2001, the effective date of the amendment to 
38 C.F.R. § 3.156, which redefines the term "material 
evidence" for the purpose of determining whether a 
previously denied claim can be reopened, the version in 
effect prior to the date of the change applies.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  § 38 U.S.C.A. § 5108.

"New and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, cumulative or 
redundant, and which by itself, along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d. 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed. See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine as articulated in Evans v. Brown, 9 
Vet. App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent). The Board is required 
to give consideration to all of the evidence received since 
the last disallowance of this claim on any basis, in this 
case, since the RO rating decision in March 1992.
The medical evidence received subsequent to the March 1992 RO 
rating decision includes a statement from a private 
physician, Dr. W.T.C., who reports that he was the veteran's 
family physician during his last years and up until his 
death..  He stated that the veteran was diagnosed as having 
myocardial hypertrophy and a Grade III murmur, which 
apparently caused his disqualification from further military 
service.  He added that after reviewing the above diagnoses, 
and from his knowledge of the veteran's medical history after 
service, it was his professional opinion that the disorders 
implicated in the veteran's death were directly related to 
and originated in service, especially since he had no prior 
history of such.  At personal hearings in June 2001 and 
January 2007, the appellant testified that the veteran had no 
known heart problems prior to its manifestation on his 
physical examination for service entrance in 1955.

The Board finds that the submitted evidence is new, and does 
bear directly on the question of whether the veteran's heart 
disease implicated in his death is related to service.  The 
medical evidence recently submitted includes a statement from 
a private physician tending to attribute the pathology 
responsible for the veteran's death to service. This evidence 
provides a more complete picture of the veteran's disability 
and its origin, and thus is not cumulative or redundant and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Having agreed with the RO determination that new and material 
evidence has been submitted; the appellant's previously 
denied claim for entitlement to service connection for the 
cause of the veteran's death is reopened and the current 
decision is based on a de novo review of the record. 

Service Connection for the Cause of the Veteran's Death

The record reflects that the veteran's service medical 
records related to his service in the U.S.Army Reserves were 
possibly lost in the 1973 fire at the National Personnel 
Records Center.  When service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991)

The evidence reveals that the veteran's death in June 1979 
was caused by cardiopulmonary arrest due to or as a 
consequence of subendocardial myocardial infarction.  An 
autopsy was performed, which noted as "Case Interpretation" 
a history of cardiac disease dating back to the veteran's 
teenage years with dyspnea on exertion. He was noted to have 
a heart murmur detected in the early 1950's and to have been 
referred to a VA hospital in 1954 because of this, and a 
workup had revealed an apical systolic murmur and left 
ventricular hypertrophy.  He was reportedly started on 
digitalis and penicillin at that time.  At the time of death, 
service connection was not in effect for any disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Organic heart 
disease manifested to a compensable degree within one year 
after service discharge may be presumptively service 
connected even when the disability was not shown in service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records associated with his 
period of active duty to include his July 1946 medical 
examination for service separation are negative for 
complaints, findings, and/or diagnosis of any cardiopathy.  
On his medical examination for service separation in July 
1946 a clinical evaluation of his cardio-vascular system 
found no abnormality.

The available post service medical records reveal that in 
February 1955 the veteran was afforded a medical examination 
for enlistment on active duty with the U.S. Army.  He was 
noted to have findings of myocardial hypertrophy and a Grade 
III systolic murmur on clinical examination of the lungs, 
chest, and heart and was disqualified for enlistment.  The 
initial manifestation of the veteran's heart disease 
approximately 9 years after service is too remote in time 
from service to attribute to service on a direct or 
presumptive basis.  The lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder is evidence against the claim. See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause or be etiologically related. For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

It is the appellant's principle contention, as indicated in 
her hearing testimony, that the veteran's heart disease had 
its onset while the veteran was a member of the Army Reserves 
during the immediate period prior to his attempt in February 
1955 to enlist onto active duty.  In support of this 
contention the veteran's family physician, Dr. W.T.C., in a 
statement dated in September 1999 stated that he had reviewed 
the veteran's medical records associated with his military 
service in February 1955 and after "reviewing the above 
diagnosis in service" and from his knowledge of the 
veteran's medical history after service, it is his opinion 
that the heart disease implicated in the veteran's death was 
directly related to and originated in service.

The Board does not doubt the sincerity of the appellant's 
belief that the heart disease implicated in the veteran's 
death is medically related to his military service. However, 
the claim on appeal turns on medical matters, and, as a 
layperson without appropriate medical training and expertise, 
the appellant simply is not competent to render a probative 
(i.e., persuasive) opinion on such a matter. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge). 
For these reasons, the appellant's own assertions as to the 
etiology of the veteran's heart disease have no probative 
value.

Dr. C. has sought to link the onset of veteran's heart 
disease to service based on the fact that heart disease was 
noted on a medical examination in February 1955 for service 
entrance. An evaluation of the probative value of a medical 
opinion is based on the medical expert's personal examination 
of the patient, the examiner's knowledge and skill in 
analyzing the data, and the medical conclusions reached. The 
credibility and weight to be attached to such opinions are 
within the providence of the Board as adjudicators. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993). The probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion. Sklar v. 
Brown, 5 Vet. App. 140 (1993). The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, 
a medical opinion is inadequate when it is unsupported by 
clinical evidence. Black v. Brown, 5 Vet. App. 177 (180) 
(1995). See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

In this case, Dr. C. provided no clinical findings to support 
his conclusion that the veteran's heart disease originated in 
service. Indeed, it appears to be predicated on a false 
assumption that the veteran was on active duty when his heart 
disease was noted on his February 1955 enlistment 
examination.  Active duty service after July 1946 is not 
corroborated but is in fact contradicted by the record. Thus, 
any conclusion based on a belief that the veteran was on 
active duty in February 1955 or at any time after July 1946 
is invalid and has no probative value. Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

The evidence in its entirety, to include the veteran's 
certificate of death and the records of his terminal 
hospitalization, contradict any suggestion that the veteran's 
death was a direct result of events other than a process 
brought on by nonservice-connected heart disease.  This 
disorder, as noted above, was diagnosed many years after the 
veteran's period of active duty and VA records associated 
with his terminal hospitalization in June 1979 show that his 
death was solely a direct result of the consequences of this 
disease process.  Therefore, as the competent medical 
evidence fails to show that a disability attributable to 
service caused or contributed to the veteran's death, there 
is no basis for service connection for the cause of the 
veteran's death.

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable. See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


